Per Curiam,
All the facts necessary to a proper understanding of the questions presented by the specifications of error in this case are sufficiently set forth in the learned auditor’s report. Twelve exceptions filed to said report were dismissed by the court, and distribution decreed in accordance with the schedule submitted by the auditor. Dismissal of said exceptions, all of which are recited in the first twelve specifications, and refusal to'award the fund in the hands of the assignee to the holders of matured *603certificates in preference to the holders of certificates which had not matured at the date of the assignment, constitute the subjects of complaint in the several specifications of error. We have considered the questions involved, and are of opinion that the findings of fact and conclusions of the learned auditor are substantially correct, and, for reasons fully set forth in his report, the decree should be affirmed. In view of the insolvency of the order, the distribution made by the court below is just and equitable.
Decree affirmed and appeal dismissed with costs to be paid by appellants.